After defendant's counsel moved for a directed verdict, plaintiff's attorney said: "I agree with counsel, it is within the province of the Court to direct a verdict one way or the other in this case, and under the evidence the Court should do so, and I move therefore for a directed verdict on the grounds: * * *"
I take the remarks and actions of the counsel for both parties in the nature of a stipulation that jury trial was waived, and that the presiding Judge should pass upon the facts as well as the law. Some of the facts were disputed, but the defendant adduced sufficient evidence to sustain the findings of the trial Judge. Accordingly, I concur in the result of the opinion of Mr. Justice Carter.
MR. ACTING ASSOCIATE JUSTICE GRAYDON concurs.